                                                                                                                  about :blank
       Case 7:21-cr-00113-PMH Document 43 Filed 04/21/21 Page 1 of 1




         UNHW sTA'n.is niSTRic'r aniR'r
         SOUTHKRN DIS i'KlC'T 01^ Nl:W YORK
                                                                .»x




          iJNH'KD STATIC OK AMERICA.                                           CONSENT TO PROCEED BY
                                                                               vm'FO'OR TELK CONFERliNC




         Dctbndant Jamaul Azix Itcrcby voiunlarity consents to participate \n the following proceeding vi
            videoconferencing or £E! tclcconfcrcncing:


                 Initial Appearance Before a Judicial Officer


         D Arrftignment (Note: If on Felony InfonnaUon, Defendant Must Sign Separate Waiver ol
                Indictmcni Form)


         a duihy Plca/Change of Plea He^.-lnig


         D BaiVDetcnllon Hearing

                 Conference Before a Judicial Officer - Assignment of Counsel




           >efcndimt s. Sianatbfry                              Defprtfanfs Counsel's Signature
         ^judge may obtain verbal concern on
                and Sign for Defendant)


                  ^m^
                     f A


         Print Defendant's Name                                 Print Counsei''s Name



          This ipceed|n^ was conducled by reliable vide<or telcphpHie con^c.peric^ng lycIwoloKy.
                                                                      /"   ./-'•'




                                                                 U.S.T^rihJu^U.S. Mag^trateJudHe




                                                                                                            4/19/2021, 11:19 AM
lofl
